Citation Nr: 1202991	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a fracture of the left clavicle with traumatic degenerative joint disease, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's left shoulder disability is manifested by crepitus, deformity, tenderness, pain, weakness, guarding, and range of motion to 108 degrees of flexion, 110 degrees of abduction, 62 degrees of internal rotation, and 28 degrees of external rotation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a fracture of the left clavicle with traumatic degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5201, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007 and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a healed fracture of the left clavicle was granted by a May 1958 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective March 18, 1958.  Subsequently, a June 1958 rating decision recharacterized the disability as a symptomatic fractured left clavicle, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective April 3, 1958, with a temporary 100 percent rating assigned from April 24, 1958, to May 8, 1958.  An August 2005 rating decision recharacterized the disability as residuals of a fracture of the left clavicle with traumatic degenerative joint disease and assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203-5201, effective April 15, 2005.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that impairment of the clavicle or scapula, under Diagnostic Code 5203, was the service-connected disorder, and limitation of motion of the arm, under Diagnostic Code 5201, was a residual condition.

A November 2007 VA joints examination report stated that the Veteran recently underwent left shoulder surgery and was using a left shoulder sling.  The Veteran was using pain medication and had been instructed by the orthopedic surgeon to restrict left shoulder motion.  The examiner opined that the Veteran should not be evaluated until his rehabilitation had been completed.

VA outpatient medical reports dated in April 2008, August 2008, March 2009, June 2009, September 2009, January 2010, and March 2010 stated that the Veteran's musculoskeletal range of motion was intact, his muscle tone was adequate, and he had no deformities.

In an April 2009 VA joints examination report, the Veteran complained of left shoulder pain, stiffness, weakness, and incoordination.  He also reported experiencing decreased speed of motion, crepitus, and tenderness, but denied experiencing giving way, dislocation, subluxation, locking, and effusion.  The Veteran reported experiencing severe flare-ups every two to three weeks, with each flare-up lasting hours.  The flare-ups were precipitated by cold weather and alleviated by analgesics.  He reported that during a flare-up he experienced a decreased left shoulder range of motion and had to use a shower brush.  On physical examination, there was no loss of a bone or part of a bone, recurrent dislocations, or inflammatory arthritis.  There was crepitus, deformity, tenderness, pain at rest, weakness, guarding of movement, and a "drooped" left shoulder.  On range of motion testing, there was objective evidence of pain on motion.  The Veteran had a left shoulder range of motion to 115 degrees of flexion, 118 degrees of abduction, 62 degrees of internal rotation, and 28 degrees of external rotation.  Following repetitive motion, the Veteran's left shoulder range of motion was limited to 108 degrees of flexion, 110 degrees of abduction, 62 degrees of internal rotation, and 28 degrees of external rotation.  There was no joint ankylosis.  On x-ray examination of the left shoulder, there were moderate degenerative changes in the gleno-humeral joint with narrowing of the articular space, mild degenerative changes in the acromioclavicular joint, and moderate osteopenia.  The diagnosis was left shoulder clavicle fracture residuals and left shoulder degenerative joint disease.  The symptoms prevented chores, exercise, and sports, had a moderate effect on shopping, recreation, traveling, bathing, and driving, and a mild effect on dressing.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2011).  The Veteran's left shoulder disability is currently rated under Diagnostic Code 5203, which provides for a 20 percent rating for impairment of the minor clavicle or scapula with dislocation or nonunion with loose movement.  A 20 percent rating is the highest rating available under Diagnostic Code 5203.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5203.

Under Diagnostic Code 5201, limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The normal range of motion of a shoulder is from 0 degrees to 180 degrees on forward flexion and abduction, with shoulder level at 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

The medical evidence of record shows that the Veteran's left shoulder disability is manifested by crepitus, deformity, tenderness, pain, weakness, guarding, and range of motion to 108 degrees of flexion, 110 degrees of abduction, 62 degrees of internal rotation, and 28 degrees of external rotation.  The medical evidence of record does not show that the Veteran's left arm has ever been limited in motion to 25 degrees from the side.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

The Veteran has reported left shoulder pain on use, a contention which is substantiated by the medical evidence of record.  However, the April 2009 VA joints examination report specifically took pain and increased limitation of motion on repetitive use into account when determining the degree of limitation of motion present.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experiences left shoulder pain which causes additional limitation of motion beyond that contemplated by the currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered rating the Veteran's service-connected left shoulder disability under all appropriate diagnostic.  However, the medical evidence of record does not demonstrate that the Veteran has ever had favorable or unfavorable ankylosis, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).  Accordingly, a rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability under those diagnostic codes.

In this case, the Board finds that the medical evidence of record does not support the assignment of a rating in excess of 20 percent for the Veteran's left shoulder disability at any point during the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a left shoulder disability inadequate.  The Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left shoulder disability is manifested by crepitus, deformity, tenderness, pain, weakness, guarding, and range of motion to 108 degrees of flexion, 110 degrees of abduction, 62 degrees of internal rotation, and 28 degrees of external rotation.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating for his left shoulder disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of minor shoulder disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's left shoulder disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for residuals of a fracture of the left clavicle with traumatic degenerative joint disease.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 20 percent for residuals of a fracture of the left clavicle with traumatic degenerative joint disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


